 



SETTLEMENT AGREEMENT

 

This Settlement Agreement (this “Agreement”) is made and entered into as of
January 21, 2018, by and between Blow & Drive Interlock Corporation, a Delaware
corporation (“BDIC”), and J C Lopez/BDI Interlock, LLC (“Lopez”) (collectively
BDIC and Lopez are referred to herein as the “Parties”).

 

This Agreement is executed with reference to the following facts:

 

R E C I T A L S

 

A. The Parties entered in an oral agreement on September 30, 2017, whereby BDIC
and Lopez agreed to settle a dispute between the Parties regarding Lopez’s
failure to pay the required monthly payments owed by Lopez to BDIC under that
certain Exclusive Distribution Agreement entered into between the Parties on
September 5, 2015 (the “Distributorship Agreement”), with such settlement being
the Parties agreed to cancel Lopez’s Territory and the Distributorship
Agreement, and that BDIC would be granted the rights to pursue directly any
amounts owed to Lopez by either sub-distributors of Lopez or users of BDIC’s
products from Lopez, in exchange for BDIC agreeing to not pursue Lopez directly
for any amounts Lopez owed BDIC under the Distributorship Agreement up through
termination of the Distributorship Agreement.

 

B. This Agreement is meant to memorialize in writing the Parties oral agreement
entered into on September 30, 2017.

 

C. On September 5, 2015, BDIC contracted with Lopez for Lopez to be BDIC’s
exclusive distributor for the Territories, as defined in the Distributorship
Agreement, for the purpose of Lopez leasing BDIC’s interlock device to customers
in the Territories.

 

D. Shortly after entering into the Distributorship Agreement, Lopez entered into
an Equipment Lease Agreement (the “Lease Agreement”) with EZ Interlock, LLC
(“EZI”), under which EZI would act as a sub-distributor for Lopez and signup
customers in the State of Arizona (one of the states in the Territories) to use
BDIC’s interlock device, and pay Lopez $30 per month for each unit EZI placed
with a customer.

 

E. On or about [___________], EZI stopped paying Lopez under the Lease
Agreement, which caused Lopez to fail to pay BDIC under the Distributorship
Agreement.

 

F. As of September 30, 2017, EZI owed Lopez approximately [$________], and, as a
result, Lopez owed BDIC [$______].

 

G. On September 30, 2017, the Parties agreed to settle any and all claims under
the Distributorship Agreement, as detailed in “A”, above, and hereby enter into
this Agreement to memorialize in writing their prior agreement.

 

 - 1 - 

 



 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing facts and mutual covenants and
agreements herein contained, the Parties agree as follows:

 

1. Terms of Settlement.

 

a. The Parties agree to settle a dispute between the Parties regarding Lopez’s
failure to pay the required monthly payments owed by Lopez to BDIC under
Distributorship Agreement, with the terms of the settlement being as follows:
(i) the Parties agreed to cancel Lopez’s Territory and the Distributorship
Agreement with BDIC, (ii) BDIC is granted the rights to pursue directly any
amounts owed to Lopez by either sub-distributors of Lopez, including, but not
limited to, EZI or by direct users of BDIC’s products contracted from Lopez,
(iii) BDIC agrees to not pursue Lopez directly for any amounts Lopez owes BDIC
under the Distributorship Agreement up through termination of the
Distributorship Agreement (September 30, 2017), and (iv) despite the termination
of the Distributorship Agreement, by this Agreement Lopez may, and will,
continue to pursue any and all payments from EZI and any other sub-distributors
or direct customers that owe Lopez and/or BDIC money from the use of BDIC’s
interlock device, whether such amount is due from such party before or after the
termination date of the Distributorship Agreement, with Lopez entitled to his
portion any amounts collected during the term of the Distributorship Agreement
and BDIC entitled to all amounts after the date of termination of the
Distributorship Agreement.

 

b. Lopez agrees to take all reasonable steps to assist BDIC in either: (i)
recovering its interlock devices from EZI and any other sub-distributors or
direct customers that possess the devices, or (ii) switching customers of Lopez
or EZI (or any other sub-distributors) that have BDIC’s interlock device on
their vehicle over to be direct customers of BDIC.

 

2. Cooperation. In consideration of this Agreement, the Parties will fully
cooperate with each other and their respective counsel as it relates, in any
way, to the following: any foreign or domestic dispute (including, but not
limited to, litigation, arbitration, and federal, state or local administrative
inquiry) arising out of or related to any customers of BDIC’s interlock devices
that were customers of Lopez and/or his sub-distributors. Full cooperation shall
include, but not be limited to, review of documents, attendance at meetings,
trial or administrative proceedings, depositions, interviews, or production of
documents without the need of the subpoena process. Such cooperation will be
mutually provided without further compensation, other than reimbursement for
reasonable out of pocket business expenses such as transportation, parking and
meals or as specifically agreed in advance and in writing.

 

3. No Existing Claims. Lopez warrants that neither he nor any entity Lopez
controls has any existing claims against BDIC, or any of its present or former
employees, and neither Lopez nor any entity Lopez controls has filed any
complaints, charges, grievances, or lawsuits against BDIC with any federal,
state, or other court or agency in any jurisdiction inside or outside the United
States.

 

4. Attorneys’ Fees and Costs. The parties will bear their own fees and costs
incurred in connection with negotiating and drafting this Agreement.

 

 - 2 - 

 

 

5. Advice of Counsel. In executing this Agreement, each party acknowledges that
they had the opportunity to consult with, and be advised by, an independent
lawyer of their own choice, and that each has executed this Agreement
voluntarily after independent investigation, and without fraud, duress, or undue
influence.

 

6. Ambiguities. The parties have reviewed this Agreement, and have had a full
opportunity to negotiate its contents. All parties expressly waive any common
law or statutory rule of construction that ambiguities are to be construed
against the drafter of the Agreement, and each agrees that the language of this
Agreement will be in all cases construed as a whole, according to its fair
meaning.

 

7. Choice of Law. The Parties agree that the formation, terms, and construction
of this Agreement are governed by the laws of the State of California with venue
of any civil matter to be in the County of Los Angeles, State of California, and
where applicable, of the United States.

 

8. Severability. If any provision of this Agreement is determined by any court
of competent jurisdiction or arbitrator to be illegal, invalid, or
unenforceable, such provision shall be deemed modified to the extent necessary
to allow enforceability of the provision as so limited, it being intended that
the Parties shall receive the benefits contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such court or arbitrator, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby

 

9. Disputes. The Parties agree that, in the event of any dispute between or
among them or claim for relief by either party against the other or any agency,
successor, or assignee of the other, other than claims for injunctive relief
requiring immediate intervention to prevent irreparable harm or damage, no claim
for relief shall be filed until the claimant party has notified the other party
in writing of the claim and the parties have submitted the matter to the
National Arbitration Forum for mediation, under the Rules of Mediation of the
Forum. The parties agree to participate, in good faith, in the mediation
process, with the purpose to resolve any and all such claims and disputes
without the necessity of litigation and agree that with regard to such claims,
no claim shall be filed unless and until the parties agree or the mediator
declares that an impasse exists.

 

10. Prevailing Party. If any dispute arises between the Parties concerning this
Agreement or their respective rights, duties and obligations hereunder, the
Party prevailing in such proceeding, as determined by the arbitrator or court,
shall be entitled to reasonable attorneys’ fees and costs in addition to any
other relief that may be granted.

 

11. Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage pre-paid.

 

12. Counterparts. This Agreement may be executed (including by facsimile
transmission or electronic signature) with counterpart signature pages or in
several counterparts, each of which shall be deemed an original and all of which
shall together constitute one and the same instrument.

 

 - 3 - 

 

 

IN WITNESS WHEREOF, the undersigned have read the foregoing Agreement, and
accept and agree to the provisions contained therein and hereby execute it
voluntarily, and with full understanding of its consequences as of September 30,
2017 and the date hereof.

 



“BDIC” “Lopez”     Blow & Drive Interlock Corporation, J C Lopez   a Delaware
corporation an individual    



 

By: Laurence Wainer   By:   Its: Chief Executive Officer   Its:  

 

      “BDI Interlock, LLC”                         By: J C Lopez       Its:
Owner/Manager

 

 - 4 - 

 

 

